If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    April 18, 2019
               Plaintiff-Appellee,

v                                                                   No. 340802
                                                                    Macomb Circuit Court
JOHN PATRICK CAFARELLI,                                             LC No. 2015-001079-FH

               Defendant-Appellant.


Before: MARKEY, P.J., and FORT HOOD and GADOLA, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial convictions of 10 counts of possession of child
sexually abusive material (“possession of CSAM”), MCL 750.145c(4), one count of distribution
or promotion of child sexually abusive material (“distribution or promotion of CSAM”), MCL
750.145c(3), and one count of using a computer to commit a crime, MCL 752.796. Defendant
was sentenced to concurrent sentences of 23 to 48 months’ imprisonment for each of the
possession of CSAM convictions, 23 to 84 months’ imprisonment for the distribution or
promotion of CSAM conviction, and 23 to 84 months’ imprisonment for the using a computer to
commit a crime conviction. We affirm.

                                        I. BASIC FACTS

       Special Agent Steven Standfest, with the Internet Crimes Against Children Task Force,
which is part of the Michigan Attorney General’s Office Criminal Division, was notified through
law enforcement software that a video displaying CSAM was downloaded from the Internet
Protocol (IP) address 69.14.77.21. The video was titled “Baby J,” and displayed a small child
being penetrated by an adult penis. After reviewing the video footage and determining that the
substance of the “Baby J” video contained CSAM, Agent Standfest discovered that the IP
address was registered to a modem located at defendant’s home at 8707 London Drive, Sterling
Heights, Michigan 48312 (London address).

       Agent Standfest executed a search warrant authorizing the search of the London address
for evidence related to the possession or distribution of CSAM. While executing the search


                                                -1-
warrant, Michigan State Police Sergeant David Boike (a forensic computer examiner) called
Agent Standfest into a bedroom near the kitchen area. Agent Standfest entered the room, and
observed a computer monitor displaying an image of a 10-year-old girl performing oral sex on a
fake penis. Agent Standfest observed a prescription pill bottle and mail on a desk next to the
computer monitor, with defendant’s name appearing on the pill bottle and the mail. Defendant
was arrested, and Agent Standfest seized a Dell computer (“computer”) and a separate external
hard drive (“hard drive”), both of which were recovered from the room with the computer
monitor displaying the CSAM.

        Sergeant Boike reviewed the computer and the hard drive recovered from the search of
defendant’s home. While the computer and the hard drive did not contain a file titled “Baby J,”
Sergeant Boike did find a “compilation video” on both the computer and the hard drive that
included the same content as the “Baby J” video that Agent Standfest received. Sergeant Boike
also discovered 10 photographs containing CSAM that were saved on the hard drive, four of
which were also saved on the computer. Defendant was charged with and convicted of 10 counts
of possession of CSAM, one count of distribution or promotion of CSAM, and one count of
using a computer to commit a crime.

                            II. SUFFICIENCY OF THE EVIDENCE

        Defendant argues that there was insufficient evidence to support his convictions because
there was no evidence showing that defendant knew the CSAM was on the computer and the
hard drive, nor was there any evidence that defendant was the person who downloaded and
distributed the CSAM. We disagree.

        This Court reviews a challenge to the sufficiency of the evidence in a jury trial de novo.
People v Gaines, 306 Mich. App. 289, 296; 856 NW2d 222 (2014). The evidence is viewed “in
the light most favorable to the prosecution, to determine whether the trier of fact could have
found that the essential elements of the crime were proved beyond a reasonable doubt.” Id.
When reviewing a challenge to the sufficiency of the evidence, “[a]ll conflicts in the evidence
must be resolved in favor of the prosecution, and circumstantial evidence and all reasonable
inferences drawn therefrom can constitute satisfactory proof of the crime.” People v Solloway,
316 Mich. App. 174, 180-181; 891 NW2d 255 (2016) (citation omitted). It is the role of the jury
as trier of fact “to determine what inferences may be fairly drawn from the evidence and to
determine the weight to be accorded those inferences.” People v Blevins, 314 Mich. App. 339,
357; 886 NW2d 456 (2016) (citation and quotation marks omitted).

       MCL 750.145c(4) (possession of CSAM), provides, in relevant part:

               A person who knowingly possesses or knowingly seeks and accesses any
       child sexually abusive material is guilty of a felony . . . if that person knows, has
       reason to know, or should reasonably be expected to know the child is a child or
       that the child sexually abusive material includes a child or that the depiction




                                                -2-
       constituting the child sexually abusive material appears to include a child, or that
       person has not taken reasonable precautions to determine the age of the child.1

       The term “child sexually abusive material” is defined in MCL 750.145c(1)(o) as follows:

               “Child sexually abusive material” means any depiction, whether made or
       produced by electronic, mechanical, or other means, including a developed or
       undeveloped photograph, picture, film, slide, video, electronic visual image,
       computer diskette, computer or computer-generated image, or picture, or sound
       recording which is of a child or appears to include a child engaging in a listed
       sexual act; a book, magazine, computer, computer storage device, or other visual
       or print or printable medium containing such a photograph, picture, film, slide,
       video, electronic visual image, computer, or computer-generated image, or
       picture, or sound recording; or any reproduction, copy, or print of such a
       photograph, picture, film, slide, video, electronic visual image, book, magazine,
       computer, or computer-generated image, or picture, other visual or print or
       printable medium, or sound recording.

        To constitute “possession” under MCL 750.145c(4), a person must “knowingly ha[ve]
actual physical control or knowingly ha[ve] the power and the intention at a given time to
exercise dominion or control” over the CSAM. People v Flick, 487 Mich. 1, 13; 790 NW2d 295
(2010). Possession may be actual or constructive. Id. at 14. Also, “[p]ossession can be
established with circumstantial or direct evidence, and the ultimate question of possession is a
factual inquiry to be answered by the jury.” Id. (Citation and quotation marks omitted.)

        “By contrast, if a person accidentally views a depiction of child sexually abusive material
on a computer screen, that person does not ‘knowingly possess’ any CSAM in violation of MCL
750.145c(4).” Flick, 487 Mich. at 19. “[I]t is the many intentional affirmative steps taken by the
defendant to gain actual physical control, or to knowingly have the power and the intention at a
given time to exercise dominion or control over the contraband either directly or through another
person or persons, that distinguishes mere viewing from knowing possession.” Id. at 18. “This
Court will not interfere with the trier of fact’s role of determining the weight of the evidence or
the credibility of witnesses.” People v Passage, 277 Mich. App. 175, 177; 743 NW2d 746 (2007).
Also, the prosecution must establish the defendant’s identity as part of every offense. People v
Yost, 278 Mich. App. 341, 356; 749 NW2d 753 (2008).

       MCL 750.145c(3) (distribution or promotion of CSAM) provides, in relevant part:

              A person who distributes or promotes, or finances the distribution or
       promotion of, or receives for the purpose of distributing or promoting, or
       conspires, attempts, or prepares to distribute, receive, finance, or promote any


1
  The pertinent provisions of MCL 750.145c in effect during the lower court proceedings are
cited in this opinion. While the statute was amended effective March 17, 2019, 2018 PA 373,
the amendments are not relevant to our analysis in this case.


                                                -3-
       child sexually abusive material or child sexually abusive activity is guilty of a
       felony . . . if that person knows, has reason to know, or should reasonably be
       expected to know that the child is a child or that the child sexually abusive
       material includes a child or that the depiction constituting the child sexually
       abusive material appears to include a child, or that person has not taken
       reasonable precautions to determine the age of the child.

      Further, MCL 752.796(1) provides, “[a] person shall not use a computer program,
computer, computer system, or computer network to commit, attempt to commit, conspire to
commit, or solicit another person to commit a crime.”

        As an initial matter, defendant in his brief on appeal concedes that the material found on
the computer and the hard drive constitutes CSAM. Defendant attempts to argue that the
computer and the hard drive that stored the CSAM did not belong to him. However, defendant
acknowledges, in his brief on appeal, that the computer and the hard drive belong to him, as he
states, “[w]hile there is no doubt that child sexually abusive material was found on the
Defendant’s computers and electronic storage devices, there was no evidence showing that he
knew the material was on his computers/electronic storage devices or that he was the person
responsible for downloading it.”

       Notwithstanding this concession, the evidence at trial demonstrates that the room where
the computer and the hard drive were found was in fact defendant’s bedroom. The trial
testimony of Daniel Priest (defendant’s roommate), Lawrence Brown (defendant’s roommate),
and Nicholas Cafarelli (defendant’s brother) establishes that defendant slept in that room and
used that room to store his personal belongings. Defendant attempts to distinguish his use of the
room as a general storage room for all the roommates rather than his own bedroom, arguing that
the computer and the hard drive could have belonged to one of his other roommates. However,
none of the other roommates stored items in that room, and they did not have access to that
room, as the room remained locked when defendant was not home. Moreover, when Agent
Standfest executed the search warrant, he observed defendant’s prescription pill bottle and mail
with defendant’s name on it in the room where the computer and hard drive were found. Thus,
“viewing the evidence in the light most favorable to the prosecution,” a reasonable juror could
conclude that the computer and the hard drive that stored the CSAM, as well as the bedroom
where these devices were found, belonged to defendant. Flick, 487 Mich. at 13-14; Gaines, 306
Mich. App. at 296.

        With respect to the distribution or promotion of CSAM conviction, Agent Standfest
received a notification on May 30, 2014, that a video titled “Baby J” (CSAM) was downloaded
from defendant’s IP address. After searching the computer and the hard drive recovered from
defendant’s bedroom, Sergeant Boike located—on both the computer and the hard drive—a
“compilation video” that included the “Baby J” video. Both the compilation video and the
“Baby J” video featured the same child “actor.” Indeed, the only difference between the two
videos was that the compilation video was longer than the “Baby J” video. Also, the “Baby J”
video that Agent Standfest received was downloaded using a “Bit Torrent Network,” which,
according to Agent Standfest, allows “a group of computer users to share and exchange files
online.” Notably, the computer recovered from defendant’s room had a Bit Torrent program on
it, and that program was running CSAM the day Agent Standfest executed the search warrant.

                                               -4-
Therefore, a reasonable jury could conclude that defendant was the person who distributed the
“Baby J” video, and that he used a computer to do so. Id.

        Defendant argues that there was insufficient evidence to establish that he knew the
CSAM was on these devices. Knowledge is an element of both possession of CSAM and
distribution or promotion of CSAM. See MCL 750.145c(3) and (4). However, not only were the
computer and the hard drive that stored the CSAM found in defendant’s bedroom, but CSAM
was being displayed on a computer monitor in defendant’s bedroom while Agent Standfest was
executing the search warrant. The only other roommates home at the time Agent Standfest
executed the search warrant were Priest and Brown, who were both in their respective rooms
when the search warrant was first executed. Moreover, the CSAM was specifically saved on the
computer and the hard drive. Sergeant Boike testified that, because no file automatically saves
to a computer or hard drive by default, a person has to actively save files to their computer or
hard drive. Because of the affirmative steps required to save files to a computer and a hard drive,
a reasonable juror could conclude that defendant did not possess the CSAM by accident. Flick,
487 Mich. at 18; Gaines, 306 Mich. App. at 296. Instead, the circumstances suggest that defendant
not only had knowledge that the CSAM was on the computer and the hard drive, but that he was
the person who took action to store the CSAM on those devices. Flick, 487 Mich. at 13-14, 18;
Solloway, 316 Mich. App. at 180-181; Gaines, 306 Mich. App. at 296.

        Defendant points out that he lived with multiple other roommates—including John
Machuta, defendant’s roommate who died after defendant was charged in this case—that also
had access to the Wi-Fi in defendant’s home. Again, however, the computer and the hard drive
that stored the CSAM were found in defendant’s bedroom, and the record does not reflect that
anyone other than defendant used the room. While Machuta possibly had a key to defendant’s
room, the record did not demonstrate that Machuta ever entered the room, or used the computer
or hard drive found in defendant’s room. Therefore, a reasonable juror could conclude that
defendant knowingly possessed the 10 images of CSAM, distributed or promoted CSAM, and
that he used a computer in doing so. Flick, 487 Mich. at 13-14, 18; Gaines, 306 Mich. App. at
296.

                          III. GREAT WEIGHT OF THE EVIDENCE

       To the extent defendant argues that the jury’s verdict was against the great weight of the
evidence presented at trial, we conclude that defendant has abandoned that argument on appeal.
However, even addressing the merits of defendant’s claim, the jury’s verdict was not against the
great weight of the evidence.

            A. PRESERVATION OF THE ISSUE AND STANDARD OF REVIEW

       A defendant is required to move for a new trial in the lower court to preserve a claim that
the verdict is against the great weight of the evidence. People v Cameron, 291 Mich. App. 599,
617; 806 NW2d 371 (2011). Defendant did not move for a new trial in the trial court; therefore,
defendant’s claim, that the jury’s verdict was against the great weight of the evidence, is
unpreserved.



                                                -5-
       Generally, “[t]he test to determine whether a verdict is against the great weight of the
evidence is whether the evidence preponderates so heavily against the verdict that it would be a
miscarriage of justice to allow the verdict to stand.” People v Lacalamita, 286 Mich. App. 467,
469; 780 NW2d 311 (2009). “[A] verdict may be vacated only when the evidence does not
reasonably support it and it was more likely the result of causes outside the record, such as
passion, prejudice, sympathy, or some other extraneous influence.” Id.

        However, “[u]npreserved challenges to the great weight of the evidence are reviewed for
plain error affecting the defendant’s substantial rights.” People v Lopez, 305 Mich. App. 686,
695; 854 NW2d 205 (2014). “To avoid forfeiture under the plain error rule, three requirements
must be met: 1) error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the
plain error affected substantial rights.” People v Carines, 460 Mich. 750, 763; 597 NW2d 130
(1999). “The third requirement generally requires a showing of prejudice, i.e., that the error
affected the outcome of the lower court proceedings.” Id. The defendant has the burden of
persuasion as it pertains to prejudice. Id. Once a defendant demonstrates the three requirements,
“an appellate court must exercise its discretion in deciding whether to reverse.” Id. “Reversal is
warranted only when the plain, forfeited error resulted in the conviction of an actually innocent
defendant or when an error seriously affected the fairness, integrity or public reputation of
judicial proceedings independent of the defendant’s innocence.” Id. at 763-764 (citation and
quotation marks omitted).

          B. ABANDONMENT OF GREAT WEIGHT OF THE EVIDENCE CLAIM

         “An appellant may not merely announce his position and leave it to this Court to discover
and rationalize the basis for his claims, nor may he give only cursory treatment [of an issue] with
little or no citation of supporting authority.” People v Matuszak, 263 Mich. App. 42, 59; 687
NW2d 342 (2004) (citation and quotation marks omitted). When a defendant affords an issue
only cursory analysis in his brief on appeal, this will amount to abandonment of the issue. Id. In
his brief on appeal, defendant does not identify this issue in his statement of the questions
involved, nor does defendant provide any analysis as to how the evidence preponderates against
the jury’s verdict. Instead, defendant simply contends that “the credible trial evidence weighs
against the jury’s verdict,” concludes his argument for the sufficiency of the evidence issue by
stating, in relevant part, that “[i]t would be a miscarriage of justice to allow the verdict to stand,”
and cites People v Lemmon, 456 Mich. 625; 576 NW2d 129 (1998), for support of his contention
without any explanation. Defendant fails to provide any analysis as to how the jury’s verdict
was against the great weight of the evidence, and merely relies on authority relevant to whether
there was sufficient evidence to support defendant’s conviction. Therefore, defendant has
abandoned this issue on appeal. Matuszak, 263 Mich. App. at 59.

      C. MERITS OF DEFENDANT’S GREAT WEIGHT OF THE EVIDENCE CLAIM

        Even addressing the merits of defendant’s argument, the jury’s verdict was not against
the great weight of the evidence. The evidence established that defendant’s computer and hard
drive—both of which were found in his bedroom—contained 10 images of CSAM and contained
a larger version of the same “Baby J” video that Agent Standfest received that initiated his
investigation. No other roommate entered defendant’s bedroom or used the computer or the hard
drive in his bedroom. Moreover, a video of CSAM was playing on a computer monitor in

                                                 -6-
defendant’s room while Agent Standfest executed the search warrant. Therefore, it cannot be
said that “the evidence preponderates so heavily against the verdict that it would be a miscarriage
of justice to allow the verdict to stand.” Lacalamita, 286 Mich. App. at 469.

                                   IV. MOTION TO SUPPRESS

       Defendant argues that the trial court erred in denying his motion to suppress the evidence
obtained in the search of his home because the search warrant and the affidavit supporting the
search warrant contained numerous errors that rendered the search warrant invalid for lack of
probable cause. Further, defendant argues that Agent Standfest’s failure to include the fact that
defendant had roommates living in his home rendered the search warrant invalid. We disagree.

        Generally, “[q]uestions of law relevant to a motion to suppress evidence are reviewed de
novo.” People v Booker, 314 Mich. App. 416, 419; 886 NW2d 759 (2016) (citation and quotation
marks omitted). This Court will review for clear error findings of fact underlying the trial
court’s decision. People v Antwine, 293 Mich. App. 192, 194; 809 NW2d 439 (2011). “A finding
of fact is clearly erroneous if, after a review of the entire record, an appellate court is left with a
definite and firm conviction that a mistake has been made.” Id. (Citation and quotation marks
omitted.)

              A. ERRORS IN THE SEARCH WARRANT AND THE AFFIDAVIT

        A search warrant may be issued only upon a showing of probable cause. US Const, Am
IV; Const 1963, art 1, § 11; MCL 780.651(1). “A reviewing court must give great deference to a
magistrate’s finding of probable cause to issue a search warrant. Accordingly, [this Court]
do[es] not review de novo the lower court’s determination regarding the sufficiency of a search
warrant affidavit.” People v Mullen, 282 Mich. App. 14, 21; 762 NW2d 170 (2008). Rather, this
Court will only inquire “whether a reasonably cautious person could have concluded that there
was a substantial basis for the finding of probable cause.” Id. at 21-22 (citation and quotation
marks omitted). To discern a “substantial basis” for probable cause, this Court “must ensure that
there is a fair probability that contraband or evidence of a crime will be found in a particular
place.” Id. at 22 (citation and quotation marks omitted).

        Further, “[p]robable cause must be based on facts presented to the issuing magistrate by
oath or affirmation, such as by affidavit.” People v Brown, 297 Mich. App. 670, 675; 825 NW2d
91 (2012). “When reviewing a search warrant affidavit, [this Court] must read it in a common
sense and realistic manner, not a crabbed or hypertechnical manner.” Mullen, 282 Mich. App. at
27 (citation and quotation marks omitted). “[O]nly when there have been material omissions
necessary to the finding of probable cause may the resulting search warrant be invalidated.” Id.
at 24. As defendant notes in his brief on appeal, “[t]he defendant has the burden of showing, by
a preponderance of the evidence, that the affiant knowingly and intentionally, or with a reckless
disregard for the truth, inserted false material into the affidavit and that the false material was
necessary to the finding of probable cause.” People v Waclawski, 286 Mich. App. 634, 701; 780
NW2d 321 (2009).

       The affidavit in support of the search warrant contains four errors: the first error
incorrectly states the relevant IP address as “6869.14.77.21”; the second error incorrectly states

                                                 -7-
defendant’s address as “8708 London Drive”; the third error incorrectly states the relevant IP
address as “68.41.230.234”; and the fourth error incorrectly states defendant’s address as being
on Jefferson Avenue in Saint Clair Shores, Michigan. The search warrant also contains two
errors: the first error authorizes officers to secure items related to the incorrect IP address of
“68.41.230.234,” and the second error authorizes officers to search property at the London
address, but incorrectly indicates that the subject of the search is an unknown person rather than
defendant.

        At the evidentiary hearing, Agent Standfest admitted that he made mistakes in the search
warrant and the affidavit; however, he testified that the district court found those errors and had
Agent Standfest correct them. The district court asked Agent Standfest to put a line through the
inaccurate information, write in the correct information, and initial the correction. Specifically,
the district court directed Agent Standfest to put a line through the portion of the affidavit that
incorrectly stated defendant’s address as being on Jefferson Avenue in Saint Clair Shores,
Michigan, write defendant’s London address instead, and initial the change. Agent Standfest
also corrected the search warrant at the district court’s direction, as Agent Standfest replaced the
unknown name with defendant’s name and initialed the correction in front of the district court.
Agent Standfest testified that he “did not alter anything on [the search warrant] without the
judge’s authorization . . . .” Finally, Agent Standfest testified that, while the search warrant and
the affidavit incorrectly and inconsistent refer to different IP addresses, the top-right corner of
every page of the search warrant and the affidavit state the correct IP address.

         The trial court did not err in denying defendant’s motion to suppress the evidence
recovered in the search of defendant’s home. Agent Standfest supported the search warrant with
the affidavit that outlined his investigation. The affidavit states that Agent Standfest received
information that CSAM was downloaded from someone with access to the IP address
69.14.77.21, which belonged to defendant’s modem at defendant’s London address. While the
search warrant and the affidavit contained some inconsistencies in the IP address, the location to
be searched, and the subject to be searched, the district court was aware of these inconsistencies
and directed Agent Standfest to correct them. In reading the affidavit in a common sense,
realistic way—and in light of Agent Standfest’s corrections to the search warrant and the
affidavit—the district court knew that Agent Standfest was seeking a search warrant to search
defendant’s address at 8707 London Drive, Sterling Heights, Michigan 48312, and seize items in
connection with CSAM that was distributed using the IP address 69.14.77.21. Mullen, 282 Mich
App at 27. Based on the information in Agent Standfest’s affidavit, there was a fair probability
that CSAM would be found at defendant’s London address; therefore, the affidavit supported a
finding of probable cause sufficient for the district court to authorize the search warrant. Id. at
14, 22.

        Defendant argues that Agent Standfest knowingly and intentionally included these errors
in the search warrant and the affidavit in support of the search warrant. However, defendant
cannot establish that Agent Standfest “knowingly and intentionally, or with a reckless disregard
for the truth, inserted false material into the affidavit and that the false material was necessary to
the finding of probable cause.” Waclawski, 286 Mich. App. at 701. All the correct information




                                                 -8-
(the IP address, defendant’s London address, and defendant’s name) appeared in the search
warrant and the affidavit before the district court authorized the search warrant.2 Therefore, it
cannot be said that Agent Standfest inserted false material into the search warrant and the
affidavit when he also included the correct information in those same documents. Id. Rather,
the evidence shows that the errors in the search warrant and the affidavit were merely
typographical errors and drafting mistakes that do not rise to the level of false information that
was deliberately or recklessly included to support a finding of probable cause. Id.

        Further, there is no indication that the district court was misled by the errors in the search
warrant and the affidavit such that suppression of the evidence obtained from the search would
be an appropriate remedy. “Suppression . . . remains an appropriate remedy if the magistrate or
judge in issuing a warrant was misled by information in an affidavit that the affiant knew was
false or would have known was false except for his reckless disregard for the truth.” People v
Hellstrom, 264 Mich. App. 187, 197; 690 NW2d 293 (2004). At the evidentiary hearing for
defendant’s motion to suppress, Agent Standfest testified that he conducted the search of
defendant’s home pursuant to his normal procedures, and that he had a good-faith belief that
defendant was the correct subject of the search. This belief was objectively reasonable, as Agent
Standfest was the person who initially investigated the matter and discovered that CSAM had
been downloaded from defendant’s IP address at defendant’s London address. Therefore,
notwithstanding the errors in the search warrant and the affidavit, the suppression of the evidence
recovered from the search of defendant’s home would not be an appropriate remedy under the
good-faith exception to the exclusionary rule. People v Goldston, 470 Mich. 523, 526; 682
NW2d 479 (2004). Thus, the trial court did not err in denying defendant’s motion to suppress.

                             B. PARTICULARITY REQUIREMENT

        “A search warrant must describe with particularity the place to be searched and the
persons or things to be seized.” People v Martin, 271 Mich. App. 280, 303; 721 NW2d 815
(2006), aff’d 482 Mich. 851 (2008), citing US Const, Am IV; Const 1963, art 1, § 11; MCL
780.654. “[I]t is enough if the description is such that the officer with a search warrant can with
reasonable effort ascertain and identify the place intended.” Martin, 271 Mich. App. at 304
(citation and quotation marks omitted). “The purpose of the particularity requirement in the
description of items to be seized is to provide reasonable guidance to the executing officers and
to prevent their exercise of undirected discretion in determining what is subject to seizure.” Id.
at 304 (citation and quotation marks omitted). “The degree of specificity required depends on
the circumstances and types of items involved.” Id. at 304 (citation and quotation marks



2
  While there was some conflict in Agent Standfest’s testimony at the evidentiary hearing
regarding when the corrections to the affidavit and search warrant were made, Agent Standfest
was unequivocal in his testimony that he would not have corrected the affidavit or search warrant
without the district court’s awareness and express authorization and the trial court found his
testimony credible. “An appellate court will defer to the trial court’s resolution of factual issues,
especially where it involves the credibility of witnesses.” People v Cartwright, 454 Mich. 550,
555; 563 NW2d 208 (1997).


                                                 -9-
omitted). Further, “[t]he general rule, where a multi-unit dwelling is involved, is that the warrant
must specify the particular sub-unit to be searched, unless the multi-unit character of the
dwelling is not apparent and the police officers did not know and did not have reason to know of
its multi-unit character.” People v Toodle, 155 Mich. App. 539, 545; 400 NW2d 670 (1986),
citing People v Franks, 54 Mich. App. 729, 733; 221 NW2d 441 (1974).

        Defendant argues that the trial court erred in denying his motion to suppress the evidence
recovered in the search of his home because the search warrant did not describe the London
address as a multi-unit residence with multiple occupants residing in the home. At the
evidentiary hearing, Agent Standfest testified that, before he executed the search warrant, he
knew that defendant lived in a “single-family residence,” and that there was an undetermined
number of people coming and going from the home. Agent Standfest knew, before applying for
the search warrant, that at least two other people lived at the London address with defendant, but
Agent Standfest did not include that information in the search warrant or the affidavit. The trial
court held that the search warrant was valid because the place to be searched was a single-family
residence, and the fact that multiple individuals lived at the address did not change the character
of the residence.

        The trial court’s holding is consistent with the general rule described above, as
defendant’s address was indeed a single-family residence that did not have separate units within
it. Toodle, 155 Mich. App. at 545. While Agent Standfest knew that defendant had roommates,
he also knew that CSAM had been downloaded from an IP address associated with the London
address, meaning that anybody in the single-family residence could have downloaded the
CSAM. In fact, the search warrant authorized Agent Standfest to look for “any type of computer
or digital device that [is] capable of downloading and sharing images of [CSAM]” without
regard to the owner of the device. Therefore, Agent Standfest’s failure to include information
that multiple people lived at the London address, in either the search warrant or the affidavit in
support of the search warrant, did not invalidate the search warrant. See id. Nor did this
omission constitute a materially false omission rendering the search warrant or the affidavit
invalid. Waclawski, 286 Mich. App. at 701.

       Affirmed.



                                                             /s/ Jane E. Markey
                                                             /s/ Karen M. Fort Hood
                                                             /s/ Michael F. Gadola




                                               -10-